                       Case 3:20-cv-07083-VC Document 124 Filed 07/23/21 Page 1 of 2




                                                                    555 California Street
                                                                  San Francisco, CA 94104
             Adam R. Alper                                             United States
          To Call Writer Directly:                                                                                                Facsimile:
            +1 415 439 1876                                            +1 415 439 1400                                         +1 415 439 1500
         adam.alper@kirkland.com
                                                                       www.kirkland.com




                                                                      July 23, 2021



         VIA ECF
         Honorable Vince Chhabria
         United States District Judge
         450 Golden Gate Avenue
         San Francisco, CA 94102


                               Re: AllRounds, Inc. v. eShares, Inc., et al., 3:20-CV-07083-VC

         Dear Judge Chhabria:

                Pursuant to the Court’s instruction at the Case Management Conference held on July 21,
         2021, the parties in the above-titled action, Plaintiff AllRounds, Inc. and Defendants DFJ
         Management, LLC, DFJ Growth Management, LLC, Draper Fisher Jurvetson Mercury Venture
         Partners, L.P., Draper Associates, L.P., Timothy Draper, eShares, Inc. d/b/a/ Carta, Inc., Carta
         Capital Markets, LLC, and Carta Securities, LLC have conferred and jointly propose that
         Magistrate Judge Joseph Spero conduct the settlement conference in the above-titled action. If
         Magistrate Judge Spero is unavailable, then the parties propose Magistrate Judge Virginia
         DeMarchi.




Austin   Beijing   Boston   Brussels   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Paris   Shanghai   Washington, D.C.
            Case 3:20-cv-07083-VC Document 124 Filed 07/23/21 Page 2 of 2




Hon. Vince Chhabria
July 23, 2021
Page 2


                                                       Sincerely,




                                                       /s/ Adam R. Alper
                                                       Adam R. Alper

                                                       Attorney for Plaintiff AllRounds, Inc.

                                                       /s/ Gabriel M. Ramsey
                                                       Gabriel M. Ramsey

                                                       Attorney for Defendants eShares, Inc. dba
                                                       Carta, Inc., Carta Capital Markets, LLC,
                                                       Carta Securities, LLC

                                                       /s/ Christopher L. Wanger
                                                       Christopher L. Wanger

                                                       Attorney for DFJ Management, LLC; DFJ
                                                       Growth Management, LLC; Draper Fisher
                                                       Jurvetson Mercury Venture Partners, L.P.,
                                                       Draper Associates, L.P., and Timothy
                                                       Draper




                                    FILER’S ATTESTATION
         Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that the other above-

named signatories concur in this filing.

Dated: July 23, 2021                                KIRKLAND & ELLIS LLP


                                                    By: /s/ Adam R. Alper
                                                        Adam R. Alper




KE 78717033.1
